1 BANC OF AMERICA SECURITIES-MERRILL LYNCH CREDIT CONFERENCE NEW YORK DECEMBER 2, 2009 2 FORWARD-LOOKING STATEMENT Certain statements contained in thispresentation are “forward-looking statements”within the meaning of the Private Securities Litigation Reform Act of 1995.Suchstatements are subject to risks, uncertainties and other factors, which could causeactual results to differ materially from future results expressed or implied by suchforward-looking statements.Potential risks and uncertainties include, but are notlimited to, the impact of competitive pressures and changing economic and financialconditions on Texas Industries’ business; changes in economic conditions specific toany one or more of Texas Industries’ markets; the cyclical and seasonal nature ofTexas Industries’ business; the level of construction activity in Texas Industries’markets; changes in demand; abnormal periods of inclement weather; unexpectedperiods of equipment downtime; changes in costs of raw materials, fuel and energy;changes in the cost or availability of transportation; unexpected operationaldifficulties; changes in interest rates; the timing and amount of federal, state and localfunding for infrastructure; delays in announced capacity expansions; ongoing volatilityand uncertainty in the capital or credit markets; the impact of environmental laws,regulations and claims, and changes in governmental and public policy; and otherrisks and uncertainties described in Texas Industries’ reports on SEC Forms 10-K, 10-Q and 8-K.Forward-looking statements speak only as of the date hereof, and TexasIndustries assumes no obligation to publicly update such statements. 3 A BUILDING MATERIALS COMPANY ¨Cement, Aggregate and Concrete ¨Used in all types of construction ¨Cement accounts for approximately 75% of earnings 4 PRIMARY EARNINGS DRIVERS ¨Cement Capacity Expansion Projects (millions of tons) FY07 Total
